 HOISTING & PORTABLE ENGINEERS NO. 70149Clericals :The record reveals that the work of the clericals in theservice, installation, shipping, and receiving departments brings themin frequent contact with the other employees of the warehouse build-ing and that the duties are a part of the functional operation of thewarehouse.Under the circumstances, we believe that the clerical em-ployees are plant clericals whose interests are closely related to those ofother warehouse building employees, and we include them in the unit.Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees employed by the Employer at its warehouse servicecenter located at Second and Clark Avenue building in Evansville,Indiana, including plant clericals and tire salesmen, but excludingguards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Hoisting and Portable Engineers LocalNo. 701,InternationalUnion of Operating Engineers,AFL-CIOandDarwin T. ChapekandPeter Kiewit Sons' Co., Party to the Contract.Case No.36-CB-326.April 22,1965DECISION AND ORDEROn October 12, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his attached Decision.Thereafterthe Charging Party filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the De-cision, the exceptions and brief, and the entire record in this case, andhereby adopts the findings,' conclusions, and recommendations of theTrial Examiner with the following modifications :IAs no exceptions were filed with respect to the Trial Examiner's findings that theRespondent violated Section 8(b)(1)(A) and(2) of the Act,we adopt these findingsproforma.152 NLRB No. 6.789-730-66-vol. 152-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Charging Party excepted, in part, to the Trial Examiner'sremedy that would only make Chapek whole for any loss of pay fromMay 14 to May 19, 1964, the date that Chapek was referred to TheDalles project as an oiler.We find merit in this exception. TheTrial Examiner properly concluded that the discrimination caused byRespondent commenced at the end of the May 13 shift when Chapekwas taken off the scraper-operator job because he did not possess anoperator's card.Since Chapek's replacement continued to work dur-ing the strike, it appears that Chapek would also have continued hisemployment as scraper operator at least during the entire period ofthe employment of his replacement but for the discrimination causedby the Respondent.Accordingly, we will modify the remedy recom-mended by the Trial Examiner and order the Respondent to makeChapek whole for any loss of pay from the time he was laid off onMay 13, 1964, and continuing for such period as he would have workedas scraper operator but for the discrimination against him caused byRespondent, by payment to him of a sum of money equal to what hewould have earned, less net earnings, to be computed on a quarterlybasis as inF.W. Woolworth Company,90 NLRB 289, with interestcomputed as set forth inIsisPlumbingdHeating Co.,138NLRB 716.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner and orders thatRespondent, Hoisting and Portable Engineers, Local No. 701, Inter-national Union of Operating Engineers, AFL-CIO, its officers, agents,and representatives, shall take the action set forth in the TrialExaminer'sRecommended Order, with the following addition :Substitute the following paragraph for paragraph 2(a) in theTrialExaminer'sRecommended Order :"2(a)Make whole Darwin T. Chapek for any loss of pay he mayhave suffered by reason of his layoff in the manner and according tothe method set forth above in the Board's Decision."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge duly filed on May14, 1964,by DarwinT. Chapek,theGeneralCounsel of theNationalLaborRelations Board,hereincalled respectively,the Gen-eral Counsel1and the Board,throughthe RegionalDirectorfor Region 19 (Seattle,Washington), issued a complaint,datedJune 18, 1964, against Hoisting and PortableEngineersLocal No. 701,InternationalUnionof Operating Engineers,AFL-CIO,herein sometimes called Respondent or the Union,alleging that Respondent has en-gaged in, and is engaging in, unfair labor practices affecting commerce, within themeaning of Section 8(b)(1)(A) and (2) and Section 2(6) and(7) of the NationalLaborRelationsAct, as amended,61 Stat.136, herein calledthe Act.1This term specifically includes counsel for the General Counsel appearing at the hearing. HOISTING & PORTABLE ENGINEERS NO. 70151Copies of the charge and the complaint, together with notice of hearing thereon,were duly served upon Respondent and upon Peter Kiewit Sons' Co., herein calledKiewit, a party to a certain written collective-bargaining agreement.Copies of thecomplaint and notice of hearing were duly served upon Chapek.Specifically, with respect to the unfair labor practices, the complaint alleged thaton May 14, 1964, Respondent caused Kiewit to discharge or lay off Chapek, in viola-tion of Section 8 (a) (3) of the Act in that Respondent refused to grant Kiewit per-mission to transfer Chapek from one job within the contractual bargaining unit 2to another job within said unit and when Kiewit did so transfer Chapek, Respondentcaused Chapek's removal thereupon for reasons other than his failure to tender thecustomary union dues and initiation fees.On June 24, 1964, Respondent duly filed an answer denying the commission of theunfair labor practices alleged .3Pursuant to due notice, a hearing was held before Trial Examiner Howard Myersat Portland, Oregon, on July 8 and 9, 1964. The General Counsel and Respondentwere represented by counsel who participated in the hearing.Full and completeopportunity was afforded the parties to call, examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally on the record at the con-clusion of the taking of the evidence, and to file briefs on or before August 7, 1964.4A brief has been received from the General Counsel which has been carefullyconsidered.At the conclusion of the General Counsel's case-in-chief, Respondent's counselmoved to dismiss the complaint.Decision thereon was reserved.The motion ishereby disposed of in accordance with the findings, conclusions, and recommenda-tions hereinafter set forth.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE EMPLOYER INVOLVEDPeter Kiewit Sons' Co., a Nebraska corporation, has its principal offices and placeof business at Omaha, Nebraska, and is engaged in the business of a general construc-tion contractor.Kiewit is engaged in, and during all times material was engaged in,construction projects in various States of the United States and in foreign countries.The employees of the specific project involved herein is located near The Dalles,Oregon, herein called The Dalles project.This project calls for the grading of the BigEddy-Celilo section of the Columbia River Highway. Said project resulted from acontract with Oregon Highway Commission amounting to approximately $4 million.Kiewit is also a member of the A G.C. and has delegated to that organization theauthority to bargain collectively for its employees and, as an A.G.C. member, is aparty to a certain collective-bargaining agreement between A.G.C. and Respondentcovering Kiewit's operations in the States of Oregon and part of Washington.During the year immediately preceding the issuance of the complaint herein, Kiewit,in the course and conduct of its business operations, performed services valued inexcess of $1 million, of which services, valued in excess of $1 million, were performedin States other than the State of Nebraska.Upon the basis of the foregoing undisputed facts and upon the entire record in thecase, it is found, in line with established Board authority, that Kiewit is engaged in,and during all times material was engaged in, a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act and that it will effectuate the policiesof the Act for the Board to assert jurisdiction over these proceedings.IT.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material was, a labor organization admitting tomembership employees of Kiewit.2 Said unit was set up in the collective-bargaining agreement, In full force and effectduring all times material herein, between Respondent and the Portland Chapter, Heavyand Highway Associated General Contractors of America, Inc, herein called A.G.C., thelatter organization being an employer association of which Kiewit is, and at all timesmaterial was, a member, and to which organization Kiewit had delegated its collective-bargaining authority.s Before the taking of any evidence, Respondent's counsel moved to amend Respond-ent's answer to set up an affirmative defense.The motion was granted without objec-tion and the answer was deemed amended in accordance with said motion.4At request of Respondent's counsel the time to file briefs was extended to August 14. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The pertinent factsIn July 1951, Chapekbecame an operator member of Respondent.Later thatyear, he relinquished such membership.InMay 1959, Chapek again became anoperator member of the Union.In September 1961,Chapek started his employment with Kiewit as an operator atKiewit's Gold Beach, Oregon,project.In June 1962,Chapek requested and received from Respondent its permission tochange his union operator membership to an oiler membership.From the latter part of June or the forepart of July 1962, until the followingDecember 28, Chapekworked forKiewit as an oiler at The Dalles project of Kiewit.Upon a referral from Respondent,Chapek workedas an oiler for Kiewit fromFebruary 4, 1963, until the end of the following May.On June 2,1963, Chapekwas hiredby Kiewitas an operator through Respondent'sdispatch office.In about July 1963,Chapek talkedto Claude Smith,Respondent's field representa-tive for The Dalles and various other neighborhood areas and a member of its execu-tive board, about changing his oiler membership to an operator's.5Smith informedChapekthat he could not retransfer to an operator'smembership until he had workedas an oiler for 18 months.Chapek,notwithstanding Smith's statement that he hadnot fulfilled the aforementioned(necessary)18-month requirement period,filled outand signed the transfer application card which Smith had given him and returned thecard to Smith.On the occasion referred to immediately above, there was some discussion betweenChapek and Smith regarding the necessityof Chapekpaying a $60 fee to the Unionin order to obtain an operator's membership,Chapek maintaining that he did notbelieve that he had to pay the$60 because he had paid$60 when he first obtained hisoperator's card and Smith contending to the contrary.6In the forepart of December1963, Chapekwent to the Portland offices of Respond-ent and asked Wages whether he could regain his operator's card.Wages replied thatChapekwouldhave to wait until after the first ofthe year.Wages added,that beforeChapek could obtain an operator's card his application for one had to be approved byRespondent's executive board.In the latter part of January 1964,Chapek mailed to Respondent a check for$61.50.7In the ordinary course of the mails, Chapek received from Respondenttwo receipts,each bearing the date of January 29,1964;one receipt being for $1.50and the otherfor $60.Thelatter receipt bears the handwritten notation: "Yourapplication for transfer will be presented[inFebruary]to the Executive Board.I.D. cards will be forwarded after acceptance." 8During the first week in February,after receiving the aforementioned receipts,Chapek went to Smith's home in The Dalles and asked him why he had not receivedhis operator'scard.Smith stated that he did not know and then suggested thatChapek go to Portland and ask Wages.Within a few days after his above-referred to conversation with Smith,Chapekwent to Portland and saw Wages.Regarding his conversation with Wages on thatoccasion,Chapek credibly testified as follows:Q. All right.Will yourelate as near as you can recall now the conversationthat took place between you and Mr.Wages at that time?A. Yes,Iwent in and askedhim why mycard didn'tget taken up in themeeting on January29th,or the last day of the month when the ExecutiveBoard met and he said the reason they hadn't taken it up is because I had failedto send an additional 75¢ for the difference between oiler's and operator's duesfor the month of January;and I told him at that time, I didn't think that its At the time of this conversation,Smith was aware that Chapek was working as anoperator on The Dalles project6At some undisclosed later date, after Smith had spoken to P. R Wages, Respondent'sfinancial secretary and business manager and a member of its executive board, Smithreaffirmed his statement to Chapek that it was necessary for the latter to pay another$60 to complete his application for an operator's card.7 This check represented payment of the above-referred $60 fee and the difference be-tween oilers' and operators' dues for the months of February and March of 1964.Themonthly oilers' dues are $5 25 and the monthly operators' dues are $6.8 The aforementioned $61 50 check was paid by Chapek's bank and his account chargedaccordingly. HOISTING & PORTABLE ENGINEERS NO. 70153would have been necessary, due to the fact that the Executive Board met thelast day of the month and I would have been an oiler all through the month ofJanuary and I wouldn't have received notification of being an operator untilin February, at which time my card would come through and my dues wouldbe current for an operator.Q. All right; and what did he tell you?A.Well, he said it didn't work that way and then I asked him if it was possi-ble to have my card set up anyhow and he said, "No."He said he was onlyone man on the Executive Board and that the Executive Board didn't meetuntil the last of February again and it would be taken up at that time .9Under date of March 3, Wages wrote Chapek as follows:Your application to transfer from Local 701A to 701 10 was denied by theExecutive Board at the meeting February 29, 1964.The enclosed check in the amount of $61.50 is a refund of the amountdeposited towards your transfer application.Upon receiving, on or about March 5, the above-mentioned Wages' letter, Chapekwent to Smith's home and asked him if he knew why the executive board had re-fused to grant his application for an operator's card.Smith replied, to quote fromChapek's credible testimony, "The only thing that he thought might have any bear-ing on the case was the fact that I was still working as an oiler; and he said had Ibeen on the out of work list, that he thought possibly they might have given me mycard as an operator."On or about March 7, Chapek talked to Wages about the rejection of his applica-tion.According to Chapek's credible testimony the following ensued:I asked him as to why I hadn't gotten my card and be said, "Well," hesays, "there's too many men on the out of work list at this time to grant youyour card right now," and he said, "you'd just better stay on as an oiler untillater on in the season when the work opens up and there's not quite so manymen on the out of work list.And later on in the season," he said, "we'll dis-patch you out as an operator, and at that time," he says, "you can come in andpay the difference between the cards and so on," and I says, "Well, just a min-ute now," I says, "I don't want to just go out on any job that comes along,because," I says, "I've been with the company now for some time and they'vegot quite a little work. I'm well satisfied there and that if there came a jobopen there, that's where I wanted to be."On May 4, the Laborers Union struck The Dalles Kiewit projectSince Respond-ent did not honor the Laborers picket line, Chapek continued working on his oilerjob.Because the Teamsters Union did honor the Laborers picket line, the work itsmembers had been performing prior to said strike came to a halt, Kiewit was obliged"to shut down the shovel" which Chapek was then oiling, Kiewit then assignedChapek to an oiler's job on the dragline.When Chapek reported for work on the evening of May 11,11 Dwaine Schubert,the project night superintendent, asked Chapek if he wanted to work as an opera-tor on a scraper since there was not sufficient work to maintain two shifts on thedragline.When Chapek replied in the affirmative, Schubert assigned him to thescraper-operating job.Chapek worked on this job on May 11 and 12.Olt is obvious, and I find, that Wages' statement that the executive board did notapprove Chapek's request for an operator's card at its January meeting was becauseChapekhad nottendered the correct amount of dues is not according to the facts. Inthe first place, Chapek's application was not presented to the executive board at thatmeeting.Secondly, the receipt Chapek received for the $60 fee stated that his applica-tion would not be considered until the February meeting of the executive board.Thirdly,whatever knowledge Wages had about Chapek's pending application when Chapek visitedwith him during the first week in February, was obtained by him from Chapek's mem-bership card and from "checking with the office force."10 Local 701A "is an apprentice charter. It's a lower initiation fee ; it's lower dues.The apprentices work, such as oiling, mechanic's helpers, welder's helpers, service oilersand stufflike that."However, Local 701 and 701A hold joint membership meetings ;the members of each local have the same voting rights ; and each local is governed bythe same constitution.21 Chapeknormallyworked at The Dalles project on the second shift. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDChester C. Vohs credibly testified that: About 3 p.m. on May 13, Smith told himthat some Respondent's operators were complaining that Chapek, an oiler, wasoperating a scraper and that Kiewit should get Chapek off that job as soon as pos-sible; he "told Smith that due to the time of the day and the likes, that I wouldhave to run [Chapek] on the scraper that evening, because we couldn't get anyonedispatched out that quick"; Smith replied, "Well, that is perfectly all right, but justget him off after the end of the shift"; Chapek was taken off the scraper-operatingjob at the end of the May 13 second shift; he called Respondent's hall for an opera-tor who replaced Chapek; and Chapek's replacement worked for Kiewit for about2 weeks.When Chapek reported for work on May 13, his foreman, Fred Nieman, toldhim that Respondent had notified Kiewit that it would have to lay him off becausehe was working as an operator on "an oiler's card." Chapek was laid off at the endof his May 13 shift.On May 25, the Laborers' strike ended.On that day, through a referral fromRespondent on May 19, Chapek returned to The Dalles project as an oiler.B. Concluding findingsThe credible evidence, as epitomized above, establishes that: Prior to June 1962,Chapek had an operator's membership in Respondent; in that month he transferredhismembership from that of an operator to that of an oiler; after working morethan 18 months as an oiler he formally applied to Respondent, late in January 1964,to change his oiler membership to that of an operator, and, at the same time, hetendered the customary $60 initiation fee and the difference between an operator'sdues and an oiler's dues for the months of February and March 1964; his applica-tion was rejected solely because, "There's [sic] too many men on the out of worklist";because of Respondent's action, Kiewit was forced to lay off Chapek therebycausing Kiewit to discriminate against Chapek; and Kiewit would not have laid offChapek had it not been "caused" to do so because of Respondent's demand andSmith's threat to strike the project.It is thus clear, and I find, that by such con-duct Respondent caused Kiewit to discriminate against Chapek to encourage mem-bership in the Union in violation of Section 8(b)(1)(A) and (2) of the Act.12I further find that Respondent's conduct, as found above, tended to restrain andcoerce Chapek in the exercise of the rights guaranteed by Section 7 of the Act. Re-spondent thereby violated Section 8(b) (1) (A) of the Act.13Respondent's contention that this complaint should be dismissed for, among otherreasons, neither Chapek nor Kiewit availed himself or itself of the settlement of dis-puts provisions of article XVI of the then existing agreement between Respondent andA.G.C. when Chapek was laid off by Kiewit at the end of his May 13 shift, is entirelywithout merit or substance.14Respondent's reliance upon article VI, section 8, of the aforementioned agreement islikewisemisplaced.Even if procedure outlined in said section was available toChapek, it is administered by a board composed of equal representation from Kiewitand from Respondent.The board has never required a discriminatee to forgo hisrights under the Act to be judged by those accused of its violation.15IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring in con-nection with the business operations of Kiewit as described in section I, above, have12 SeeTheRadio Officers'Union of the Commercial Telegraphers Union (A. H. BullSteamship Company) v. N.L.R.B.,347 U.S.17; Local 357, International BrotherhoodofTeamsters, etc. (Los Angeles-Seattle Motor Express) v. N.L R B.,365 U S. 667;N.L.R.B. v. Miami Valley Carpenters' District Council, etc. (B. G. Davis Co ),297 F.2d 920 (C.A. 6) ;N L.R.B. v. Oklahoma City General Drivers, Warehousemen and Help-ers,Local Union No.886,etc. (Chief Freight LinesCo.), 235 F. 2d 105 (CA 10) ;N.L.R.B. v Jarka Corporation of Philadelphia,198 F. 2d 618;Local 271, InternationalBrotherhood of ElectricalWorkers (The Philco Corporation,et al),146 NLRB 397;Avon Sheet Metal Co.,140 NLRB 384;United Brotherhood of Carpenters, etc, Local 743(C. R. Tumblin, et al, d/b/a Tumblin Company),147 NLRB 422.23 It is, of course, settled law that the Act proscribes discrimination in employmentaimed at encouraging union membership even of union members. See, for example,The Radio Officers' Union v N.L.R.B , supra14 SeeHekman Furniture Company,101 NLRB 631.15Denver-Chicago Trucking Company, Inc,132 NLRB 1416;Gateway TransportationCo., 137 NLRB 1763. HOISTING & PORTABLE ENGINEERS NO. 7 0155a close, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been found that Respondent from May 14 16 until May 19,17 1964, hadengaged in certain unfair labor practices violative of Section 8(b)(1)(A) and (2), itwill be recommended that Respondent be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent discriminatorily restrained Chapek from being em-ployed from May 14 until May 19, 1964, I recommend that Respondent make himwhole for any loss of pay suffered by him as a result of its unlawful conduct, by pay-ment to him of a sum of money equal to the amount he would normally have earnedas wages during said period.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.Kiewitis engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.3.By causing or attempting to cause Kiewit to discriminate against Chapek inviolation of Section 8(a)(3) of the Act, Respondent has engaged in, andis engag-ing in, unfair labor practices within the meaning of Section 8(b)(2) of the Act.4.By restraining and coercing Chapek in the exercise of the rights guaranteedin Section 7 of the Act, Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing Findings of Fact and Conclusions of Law andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that Respondent, Hoisting and Portable Engineers Local No. 701, Inter-national Union of Operating Engineers, AFL-CIO, its agents, officers, and representa-tives, shall:1.Cease and desist from:(a)Causing or attempting to cause Kiewit to lay off Chapek or any other of itsemployees or otherwise cause the said Employer to discriminate against any employeein violation of Section 8(a)(3) of the Act.(b) In any other manner, restraining or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act except in a manner permitted by Section8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act.(a)Make whole Darwin T. Chapek for any loss of pay he may have suffered byreason of his layoff by Kiewit as provided for in the section herein entitled, "TheRemedy."(b)Notify Darwin T. Chapek and Kiewit, in writing, that it has no objection to theemployment of Chapek in any capacity satisfactory to Kiewit.(c) Post at its offices, in Omaha, Nebraska, copies of the attached notice marked"Appendix." 18Copies of said notice, to be furnished by the Regional Director forRegion 19 (Seattle, Washington), shall, after being duly signed by a representativem The date when Chapekended hisMay 13 shift.17The date when Chapek was dispatched by Respondent to the Kiewit job but couldnot work because the Laborers Union was still on strike and Kiewit notified him not toreport for work because of the strike.Chapek, however, was put to work by Kiewiton May 25.>e In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order beenforcedby a decree of a United States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "aDecision andOrder." 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that such notices are not altered, defaced,or covered by any other material.(d) Promptly mail or deliver to said Regional Director signed copies of the at-tached Appendix for posting, Kiewit willing, at all jobsites of Kiewit within the Statesof Oregon and Washington.(e)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith.1929 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERSPursuantto the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause Peter Kiewit Sons' Co., to lay offDarwin T. Chapek or any other employee of the said Employer or otherwise causeor attempt to cause the said Employer to discriminate against any employee inviolationof Section8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the exerciseof rights guaranteed in Section7 of the Act exceptin a mannerpermitted by Sec-tion 8(a)(3) of the Act.WE WILL make whole Darwin T. Chapek for any loss of pay he may havesuffered by reason of his discharge by Peter Kiewit Sons' Co.WE WILL notify Darwin T. Chapek and the aforementioned Employer, in writ-ing, that wehave no objection to the employment of Chapek in any capacitysatisfactory to the said Employer.HOISTING AND PORTABLE ENGINEERS LOCAL No. 701, INTERNA-TIONAL UNION OF OPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.Employeesmay communicate with the Board's Subregional Office, 612 LincolnBuilding,208 Southwest Fifth Avenue, Portland, Oregon, Telephone No. 226-3361,if they have any questionconcerningthis notice or compliance with its provisions.American Oil CompanyandIndependent Oil Workers Union LocalNo. 117,affiliated with Independent Oil Workers Union Na-tional.Case No. 17-CA-2264.April 2J, 1965DECISION AND ORDEROn May 11, 1964, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in any unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.152 NLRB No. 7.